Title: Appendix No. XLII: From James W. Reynolds 5 December 1792
From: Reynolds, James W.
To: 



Wednesday 5th, December, 1792.
Honnoured Sir,
too well you are acquainted with my unfortenate setuvation, to give you an explanation thereof, I am informed by a Note from Mrs. Reynolds this Evening, wherein She informed Me that you have bin informed that I Should have Said, if I were not discharged in two days. that I would make Some of the heads of the Departments tremble. now Sir I declare to god, that I never have said any Such thing. nor never have I said any thing, against any Head of a departmet whatever, all I have Said, Sir. is that I am under the Necessaty of letting you Know, which of the Clarks in the publick Office has givein out the List, of the ballance due. from the United States, to the individual States, and when it Comes to your knowledge, that the would tremble, Now Can I have an Enemy So base as to lodge such False alligations to my Charge, which is tottely Groundless, and without the least foundation Immaginable. now Sir, if you will give me the pleashure of waiting uppon your honnor tomorrow I will give you every information that lies in my power Respecting the Matter, which I hope it will give you final Satisfaction, what I have done never Was with a wish to Rong the United States or any Other person whatever, the person that Administer On this mans pay. which he Received from the United States, had my monies in his hands and would not transfer the Certificate to Mrs. Clingman and myself untill wee signed the bond of indamnification. to him now dear Sir. that was our Situvation. to Secure our own Intrest. wee executed the Bond, which was an Oversight of ours, now Sir Can you Suppose In my present Setuvation, that I would say any thing against you Sir or any Other head of department whatever, where it even was in my power which was not. Espicially where all my hopes and Dependance where. now dear Sir think of my poor innocent family, not of me, for them I Onely wish to live.
I am, honnored Sir   Your most Obedient and Humble Servt.
James W, Reynolds
Oliver Woolcot Esqr.
